Citation Nr: 1233952	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for lumbar disc degeneration and spondylosis.

2.  Entitlement to an evaluation in excess of 20 percent disabling for left knee patellofemoral syndrome with osteoarthritis, including a temporary total disability rating for convalescence following surgical treatment on June 26, 2008.

3.  Entitlement to an evaluation in excess of 10 percent disabling for right knee patellofemoral syndrome with osteoarthritis.

4.  Entitlement to an evaluation in excess of 10 percent disabling for left foot plantar fasciitis.

5.  Entitlement to an evaluation in excess of 10 percent disabling for right foot plantar fasciitis.




REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Reno Nevada.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Las Vegas, Nevada.  A transcript of the proceeding has been associated with the claims file.

The issues of entitlement to service connection for lumbar disc degeneration and spondylosis, and entitlement to an evaluation in excess of 20 percent disabling for left knee patellofemoral syndrome with osteoarthritis, including a temporary total disability rating for convalescence following surgical treatment on June 26, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome with osteoarthritis is manifested by x-ray findings of arthritis, painful motion, and limitation of flexion to 120 degrees and extension to zero degrees, but not by objective evidence of recurrent subluxation, instability, or ankylosis.

2.  The Veteran's left foot plantar fasciitis is manifested by symptoms of no more than moderate severity; it does not result in any marked deformity, limitation of motion, or x-ray evidence of degenerative arthritis.

3.  The Veteran's right foot plantar fasciitis is manifested by symptoms of no more than moderate severity; it does not result in any marked deformity, limitation of motion, or x-ray evidence of degenerative arthritis.


CONCLUSIONS OF LAW

1.  For the one-year period prior to October 16, 2008, the criteria for an evaluation of 10 percent disabling for right knee patellofemoral syndrome with osteoarthritis have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2011). 

2.  The criteria for an evaluation in excess of 10 percent disabling for right knee patellofemoral syndrome with osteoarthritis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2011). 

3.  The criteria for an evaluation in excess of 10 percent disabling for left foot plantar fasciitis have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2011).

4.  The criteria for an evaluation in excess of 10 percent disabling for right foot plantar fasciitis have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the Veteran's claims for increased evaluations for his right knee patellofemoral syndrome with osteoarthritis and bilateral plantar fasciitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that November 2008 and October 2009 VCAA letters fully satisfied the notice requirements of the VCAA.  The notices explained what types of evidence was needed to substantiate the Veteran's claims, what evidence the Veteran was responsible for submitting to VA, and what evidence VA would obtain.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's relevant VA and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

After filing his present claim for an increased evaluation, the Veteran was provided with VA examinations in February 2009 and October 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee patellofemoral syndrome or bilateral plantar fasciitis since the last VA examination.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the February 2009 and October 2010 VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  As such, the Board finds the VA examination reports are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Knee Disability

The Veteran's right knee patellofemoral syndrome with osteoarthritis is currently rated as 10 percent disabling based on painful motion of a major joint without otherwise compensable limitation of motion under Diagnostic Code 5024, effective October 16, 2008.  See 38 C.F.R. § 4.71a (2011).  The Veteran seeks an increased rating.

As an initial matter, the Board has considered whether the Veteran is entitled to a higher rating for the one-year period prior to the filing of his claim for an increase on October 16, 2008.  See 38 C.F.R. § 3.400(o) (2011).  In that regard, a December 2006 VA rheumatology record reflects that the Veteran complained of bilateral knee pain, examination revealed painful motion but no limitation of motion, and a diagnosis of bilateral osteoarthritis was noted.  Based thereon, the Board finds that the Veteran meets the criteria for a higher, 10 percent rating based on painful motion of a major joint with arthritis effective one year prior to the date of receipt of his claim as it is factually ascertainable that an increase rating was warranted at that time.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2011).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Code 5260, Leg, Limitation of Flexion, provides for evaluations as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows:  extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2011).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).

Diagnostic Code 5257, provides for evaluation of recurrent subluxation or lateral instability of the knee as 10 percent disabling when slight, a 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a (2011).

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. 64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5258, provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion. 38 C.F.R. § 4.71a (2011).

Diagnostic Code 5259, provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a (2011).

The VA General Counsel has also held that a rating under Diagnostic Code 5259, Cartilage, Semilunar, Removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, incoordination, and instability.

The Veteran was provided with a VA examination in February 2009.  The examination report reflects that the Veteran reported that his right knee was becoming increasingly painful, particularly with the worsening of his left knee and, he believed, overuse of his right knee due to compensation.  He reported experiencing weakness, instability, and stiffness in the morning.  The examiner noted that a November 2006 MRI showed patellofemoral osteoarthritis with focal regions of high-grade articular cartilage loss involving the patellar apex, mid aspect of the trochlear, and mid-quadriceps tendonitis.  The Veteran reported that his employer has continued to put the Veteran on light duty (and it was noted that he worked as a heavy equipment operator).  He reported that he did not take any medications.  Physical examination revealed that the Veteran was able to walk without difficulty.  No evidence of recurrent subluxation or injury or dislocation were noted.  The Veteran's gait was noted as normal.  Range of motion was noted as flexion to 120 to 130 degrees and extension to zero degrees.  Lachman and McMurray's testing was negative, and no anterior or posterior cruciate ligament laxity was shown.  The examiner recorded a diagnosis of patellofemoral syndrome.  Mild quadriceps atrophy was also noted.

The Veteran was provided with another VA examination in October 2010.  The Veteran reported that his bilateral knee condition had progressively worsened.  He reported symptoms of giving way, pain, stiffness, and weakness.  Physical examination revealed crepitus and grinding, but no instability, patellar abnormality, or meniscal abnormality.  Range of motion was noted as flexion to 140 degrees, and extension to zero degrees, with no objective evidence of pain.  The examiner noted that there was no objective evidence of pain following repetitive motion, and there was no additional limitation of motion after three repetitions.  No ankylosis was further noted.  Also, the examiner noted that there was no muscle atrophy.  An October 2010 x-ray of the Veteran's right knee was unremarkable.  A diagnosis of bilateral patellofemoral syndrome, more subjective symptoms on the left, was recorded.  The Veteran's bilateral knee condition (the left knee condition is addressed in the remand section below) was noted by the examiner as having a significant affect on his occupational functioning.  

The Board notes that while VA treatment records in the claims file dated through November 2010 reflect that the Veteran was followed for pain and arthralgias generally, there is no record of complaint during the period on appeal regarding his right knee.

In light of the above evidence of record, the Board finds that the Veteran's right knee patellofemoral syndrome with osteoarthritis does not meet the criteria for a rating in excess of the currently assigned 10 percent rating which, as noted above, has been assign for otherwise noncompensable limitation of motion due to painful motion.  At worst, the Veteran is shown to have limitation of flexion to 120 degrees with extension to zero degrees.  Because the Veteran's right knee does not have limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees or more, the criteria for a compensable rating under either Diagnostic Code 5260 or 5261.  As the criteria for compensable ratings for both flexion and extension are not show, the assignment of separate compensable ratings under Diagnostic Code 5260 and Diagnostic Code 5261 is not warranted.  Furthermore, there is no evidence of ankylosis, such that a rating under Diagnostic Code 5256 (ankylosis, knee) is not warranted.  

The Board further finds that a separate rating under Diagnostic Code 5257 is not warranted because, as shown above, there is no objective evidence of recurrent subluxation or lateral instability.  In this regard, the Board has considered the Veteran's lay reports of symptoms of instability.  However, although he is competent to describe his symptoms, the Board ultimately places more weight on the results of physical examination by competent health care providers, which have consistently revealed no objective evidence of instability.  Specifically, as noted above, the February 2009 VA examination report reflects that physical examination revealed no evidence of recurrent subluxation and the Lachman test was negative, and the October 2010 VA examination report reflects that physical examination revealed no instability.  A rating under Diagnostic Code 5258 or Diagnostic Code 5259 is not also warranted because there is no evidence of dislocated or removed knee cartilage.

The Board has considered whether the Veteran's functional loss due to pain has caused additional disability beyond that reflected in the range of motion measurements recorded on examination.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, however, the currently assigned 10 percent evaluation already takes into account painful motion with otherwise noncompensable range of motion.  In this regard, the Board observes that the October 2010 examination report, notes that the Veteran had no objective evidence of pain with active motion during the examination.  Further, the examiner observed that the Veteran had no objective evidence of pain following repetitive motion or any additional limitations after three repetitions of range of motion.  Accordingly, the Board concludes that the disability evaluation assigned fully contemplates his present degree of functional impairment.  

In summary, the Board finds that the preponderance of the evidence is in favor of granting a 10 percent rating for the Veteran's right knee patellofemoral syndrome with osteoarthritis for the one-year period prior to October 16, 2008, and is against granting a disability rating in excess of 10 percent disabling for the period beginning on October 16, 2008.  The assignment of staged ratings is not for application.

Plantar Fasciitis

The Veteran's left and right foot plantar fasciitis are currently rated as 10 percent disabling under Diagnostic Code 5284, effective October 1, 1998 (each, plus a bilateral factor).  See 38 C.F.R. § 4.71a (2011).  The Veteran seeks increased ratings.

Disabilities of the foot are generally evaluated under Diagnostic Codes 5276 through 5284.  See 38 C.F.R. § 4.71a (2011).  Diagnostic Code 5284, Foot Injuries, other, provides a 10 percent rating for moderate symptoms, a 20 percent rating for moderately severe, a 30 percent rating for severe, and a 40 percent rating for loss of use of the foot.

The Veteran was provided with a VA examination in February 2009.  He reported that his employer had placed him on light duty with regard to his knee conditions.  Even so, the Veteran reported that by noontime his foot pain is an 8/10 and he has to sit and rest.  The examiner noted the Veteran's history of working as a heavy equipment operator since service.  The Veteran reported symptoms of pain, morning stiffness, and fatigability and lack of endurance with prolonged walking standing.  He reported that he was given prescription orthotics but that it makes the pain worse, and that he prefers over-the-counter inserts.  He denied inflammation, redness, irritation, or infection.  During flare-ups, he reported taking Naproxen or Excedrin.  Physical examination revealed normal range of motion of the ankles, the Veteran was able to walk without difficulty, plantar flexion and dorsiflexion were normal, and his stance and walking weight bearing appeared to be normal.  Some pain with palpation over the tarsal bones was noted, but most of the pain was in the ball of the feet.  No calluses, hammertoes, clawfoot, or other deformity was noted.  Plantar flexion and dorsiflexion of the metatarsophlangeal joint of the big toe was also normal, but painful.  X-rays of the Veteran's feet revealed no fracture or dislocation, and a tiny 2mm calcification within the soft tissue of the right heel, and it was noted in the report that an MRI was indicated.  A diagnosis of bilateral plantar fasciitis with nodular scarring right was recorded.

The Board also acknowledges various VA treatment records in the claims file dated through November 2010 that reflect that the Veteran complained of foot pain and was followed by podiatry.  A May 2009 VA podiatry record reflects that an MRI of the Veteran's right foot revealed nodular thickening of the plantar aponeurosis of the medial plantar aspect suggestive of plantar fibromatosis or chronic plantar fasciitis.  He reported using shoe inserts for treatment.  Physical examination (apparently of the Veteran's right foot) revealed a localized palpable nodule, medial band plantar aponeurosis with no tenderness.  Fixed nodular thickening of the medial band was also noted.

An October 2010 VA examination report reflects that the Veteran reported symptoms of pain, stiffness, fatigability, and lack of endurance.  He reported that he used orthotic inserts for plantar fasciitis.  Physical examination of the feet revealed no objective evidence of swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus (clawfoot), malunion or nonunion of the tarsal or metatarsal bones, flatfoot, or muscle atrophy of the foot.  Examination did reveal mild pain with motion in the mid-foot.  X-rays of the feet revealed stable and unremarkable plain film findings of the feet.  A diagnosis of bilateral plantar fasciitis was recorded.  The examiner noted that the Veteran's plantar fasciitis had significant effects on his employment because he "cannot be fully functional."  In that regard, the examiner noted in his report that the Veteran's functional limitation on standing was 45 minutes to an hour, and his walking was limited from his house to the parking lot, about 600 to 800 feet.  The examiner noted that the Veteran's usual occupation was as a heavy duty (equipment) operator, that he was currently employed at his present employment since 1998, and had lost zero days of work due to his bilateral foot condition.

In light of the above, the Board finds that the Veteran's left and right foot plantar fasciitis do not meet the criteria for ratings in excess of 10 percent under Diagnostic Code 5284 because, clearly, the Veteran's symptoms are not shown to be moderately "severe" so as to warrant the next higher, 20 percent rating criteria.  As shown above, the February 2009 VA examiner noted there was normal range of motion of the ankles, the Veteran was able to walk without difficulty, plantar flexion and dorsiflexion were normal, his stance and walking weight bearing appeared to be normal, and he has continued working as a heavy equipment operator since 1998.  Also, it was noted that his foot conditions were presently treated with over-the-counter pain relievers and shoe inserts.  Likewise, the October 2010 VA examiner also noted there was only mild pain with motion, that his x-rays were essentially normal, and the Veteran reported continued employment as a heavy equipment operator since 1998 with zero days of work lost due to his feet.  

With regard to Deluca considerations, while the Board acknowledges the Veteran's complaints of pain and loss of motion and function, see claim, the Board ultimately places more weight on the objective findings of the VA examiners that the Veteran's pain was "mild," his range of motion was normal, x-rays were normal, etc., based on their medical expertise.  Furthermore, the Board notes that the October 2010 VA examiner's notation of only "mild" pain is consistent with the fact that the Veteran has not missed any days of work due to his bilateral foot condition.  

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application because the medical evidence does not indicate "severe" flat foot deformity, atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  The Board adds that no limitation of motion is shown.

The Board acknowledges that the October 2010 VA examiner noted that the Veteran's bilateral foot condition has a "significant" effect on his work as a heavy equipment operator.  In that regard, the Board finds that the currently assigned 10 percent rating (each) for "moderate" symptoms already contemplates significant interference with the Veteran's occupational functioning.  Regardless, the Board finds most probative the fact that the Veteran has missed zero days of work due to his bilateral foot condition, which the Board finds is not consistent with a higher rating for "moderately severe" disability.

In summary, the Board finds that the preponderance of the evidence is against granting a disability rating in excess of the 10 percent rating currently assigned under Diagnostic Code 5284 for the Veteran's plantar fasciitis of the left or right foot; the assignment of staged ratings is not for application.

Extraschedular Consideration

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right and left knee patellofemoral syndrome and right and left foot plantar fasciitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

Rice v. Shinseki

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has never asserted, however, that his right knee and bilateral plantar fasciitis disabilities totally prevent him from obtaining or maintaining any form of substantially gainful employment.  For this reason, the Board finds Rice inapplicable.


ORDER

For the period from October 16, 2007 to October 15, 2008, entitlement to an evaluation of 10 percent disabling for right knee patellofemoral syndrome with osteoarthritis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period beginning on October 16, 2008, entitlement to an evaluation in excess of 10 percent disabling for right knee patellofemoral syndrome with osteoarthritis is denied.

Entitlement to an evaluation in excess of 10 percent disabling for left foot plantar fasciitis is denied.

Entitlement to an evaluation in excess of 10 percent disabling for right foot plantar fasciitis is denied.


REMAND

Lumbar disc degeneration and spondylosis

The Veteran claims that he has a lumbar disc degeneration and spondylosis as a result of his active service.  After a thorough review of the Veteran's claims file, the Board finds that a remand is necessary before a decision may be made on the claim.

The Veteran was provided with VA examinations in February 2009 and December 2010.  The February 2009 VA examiner opinion that it was less likely as not that the Veteran's back conditions were the result of his service-connected bilateral knee condition or bilateral plantar fasciitis.  The February 2009 examiner did not, however, provide any rationale for his conclusion.  Also, the February 2009 examiner did not provide any opinion as to whether the Veteran's service-connected knee and plantar fasciitis disabilities aggravated his current back condition.  While the December 2010 VA examination report reflects that the examiner addressed whether the Veteran's back condition is related to service and provided a rationale for his conclusions, it did not address or clarify the issue of secondary service connection or aggravation.  Based thereon, the Board finds that a remand is necessary to obtain clarification as to whether the Veteran's current back condition was caused or aggravated by his service-connected left and right knee conditions or his bilateral plantar fasciitis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

Left Knee Rating and Temporary Total Disability

The Veteran's left knee patellofemoral syndrome with osteoarthritis is currently rated as 10 percent disabling under Diagnostic Code 5024, effective October 16, 2008.  See 38 C.F.R. § 4.71a (2011).  The Veteran seeks an increased rating.

Private treatment records from Dr. E.L. indicate that the Veteran underwent a left knee arthroscopy, chondroplasty, synovectomy, and a percutaneous lateral release around June 2008 (fee basis).  VA treatment records dated from May 2008 to July 2008 reflect that certain private treatment records from Dr. E.L. were scanned into the VA treatment records, but have not been associated with the claims file.  Based thereon, the Board finds that a remand is necessary to obtain copies of any private treatment records dated from May 2008 to July 2008 from Dr. E.L. that have scanned into the Veteran's VA treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

The Veteran also claims entitlement to a temporary total rating relating to his June 2008 surgical treatment for his service-connected left knee patellofemoral syndrome.  See 38 C.F.R. §§ 4.29, 4.30 (2011).  The Board notes that the RO adjudicated this issue in tandem with the issue of entitlement to an increased rating.  See VCAA Notice, August 2008; Rating Decision, April 2009; SOC, January 2010.  At the same time, however, the Board notes that the January 2010 SOC and February 2011 SSOC did not provide the Veteran with "a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination" concerning his temporary total rating claim.  Based thereon, the Board finds that a remand is also necessary so that the Veteran may be provided with the requisite notice of the laws and regulations pertaining to claims for temporary total rating.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any private treatment records dated from May 2008 to July 2008 from Dr. E.L. that have been scanned into the Veteran's VA treatment records.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

Also, provide the Veteran with another opportunity to provide Forms 21-4142 and identify any outstanding private treatment records relating to his claim.  

2. Obtain a medical opinion, preferably from the same VA examiner who provided the February 2009 VA examination report relating to the Veteran's lumbar disc degeneration and spondylosis, asking the examiner to opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's claimed lumbar disc degeneration and spondylosis was caused or aggravated by his service-connected bilateral knee condition or bilateral plantar fasciitis.

If the VA examiner who provided the February 2009 VA examination is no longer available, afford the Veteran a new VA examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file should be provided to the appropriate examiner for review.  The examiner should note that the claims file has been reviewed.

3.  Readjudicate the issue of entitlement to an evaluation in excess of 20 percent disabling for left knee patellofemoral syndrome, including a temporary total disability rating for convalescence following surgical treatment on June 26, 2008.  In that regard, provide in the SSOC notice of the applicable laws and regulations relating to temporary total rating claims, and explain to the Veteran how these provisions apply to his claim.

4.  Then, readjudicate the Veteran's claims.  For any claim that is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


